ORDER
liPER CURIAM *.
While on active duty as an attorney in the United States Navy Reserve, respondent Audwin L. Jackson was convicted of two counts of knowingly making false official statements and two counts of wrongfully using controlled dangerous substances (cocaine and marijuana) in violation of Uniform Code of Military Justice Article 107 and 112(a). The two false statements, which were made to a military investigator in conjunction with the drug charges, (1) characterized as a “mistake” an earlier arrest for marijuana possession, and (2) represented that an earlier arrest for driving while intoxicated had been reduced to public drunkenness. Both statements were untrue. Respondent was con*839victed on all four counts and served ten months in military prison and was dismissed from the military.
Thereafter, he was formally charged with misconduct in violation of Rules 8.4(b), (e) and (d) of the Rules of Professional Conduct. Respondent did not respond or appear at the hearing. The Hearing Committee recommended disbarment as the appropriate discipline.
The Disciplinary Board noted as mitigating circumstances that Respondent was young and inexperienced, and that his misconduct was outside the practice of law and did not cause any harm to clients. RThe Board accordingly recommended that the Respondent be suspended for a period of two years and that if reinstated to the practice of law that he be placed on probation to monitor his abstinence from substance abuse during the one year following reinstatement. The Board also recommended specific conditions of probation.
Upon review of the record of the Disciplinary Board’s findings and recommendations, and the record filed herein, it is the decision of this Court that the Disciplinary Board’s recommendations be adopted.
Accordingly, it is ordered that Audwin L. Jackson be suspended from the practice of law in the State of Louisiana for a period of two years, effective the date of this Order, and that his reinstatement be conditioned upon the period of probation in accordance with the recommendations of the Disciplinary Board. It is further ordered that Audwin L. Jackson pay all costs of these proceedings.
SUSPENSION ORDERED.

 Judge Ned E. Doucet, Jr., Court of Appeal, Third Circuit, sitting as Justice Pro Tempore, in place of Justice James L. Dennis.
Calogero, C.J., not on panel. Rule IV, Part 2, § 3.